Title: To Alexander Hamilton from Robert Morris, 2 July 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 2 July 1782
Sir,

I yesterday received your Letter of the seventeenth of June and am very happy to find you have determined to accept the office I had the Pleasure of offering to you. I enclose the commission, Instructions &ca. together with a Bond for Performance of the Duties which I must request you to fill up, execute with some sufficient Surety and transmit. The complaint you make of the System of taxation, in New York might I beleive very justly be extended, for tho’ it may be more defective in some than in others it is I fear very far from perfect in any. I had already heard that no part of the Taxes were appropriated to continental Purposes, but I expect that the Legislature will when they meet make such appropriations as well as lay new and I hope Productive Taxes for the purposes of Paying what may remain of their quotas. It gives me a singular pleasure to find that you have yourself pointed out one of the principal objects of your appointment. You will find that it is specified in the Enclosure of the fifteenth of April. I do not conceive that any interview will be necessary, tho’ I shall always be happy to see you when your Leisure and convenience will admit. In the mean time I must request you to exert your talents in forwarding with your Legislature the Views of Congress. Your former situation in the Army, the present situation of that very army, your connections in the state, your perfect knowledge of men and measures, and the abilities which heaven has blessed you with will give you, a fine opportunity to forward the public service by convincing the Legislature of the necessity of copious supplies, and by convincing all who have claims on the Justice of Congress that those claims exist only by that hard Necessity which arises from the Negligence of the States. When to this you shall super add the conviction that what remains of the War being only a War of Finance solid arrangements of Finance must necessarily terminate favorably not only to our Hopes, but even to Our Wishes, then Sir the Governments will be disposed to lay and the people to bear those Burthens which ⟨are⟩ necessary, and then the Utility of your office, and of the Officer ⟨wil⟩l be as manifest to other’s as at present to me.
I am with perfect Respect    Your most obedient & Humble Servant

Robt Morris
Alexander Hamilton EsquireReceiver of Taxes for New York

